IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                  crs

                                                                                  en


In the Matter of the Marriage of:                      No. 73415-6-1


BARBARA TEMPLIN,                                       DIVISION ONE


                     Appellant,                                                       UO

                                                                                      PO
              and


JAMES KLAVANO,                                         UNPUBLISHED


                     Respondent.                       FILED: August 29. 2016




       Cox, J. — Barbara Templin appeals the dissolution decree ending her

marriage to James Klavano. The trial court properly exercised its discretion in

admitting Trial Exhibit 301, distributing property, and declining to award Templin

maintenance. But the court failed to apply the proper standards—need and

ability to pay—in denying Templin's request for reasonable attorney fees at trial.

       Klavano's cross appeal raises several issues. None of his claims

establishes that the trial court committed reversible error in any respect.

       We affirm the decree, except for the denial of Templin's request for

reasonable attorney fees. We remand the question of whether such fees should

be awarded to the trial court for reconsideration with directions that it apply the

proper standards. We award Templin reasonable attorney fees and expenses on
No. 73415-6-1/2



appeal, the amount of which the trial court shall determine on remand.1 We deny

Templin's motion to strike portions of Klavano's cross reply brief.2

       Barbara Templin and James Klavano married on May 4, 2003. They had

no children together. Each had a prior marriage. The trial court found that they

separated on July 22, 2013, after this 10 year marriage.

       Templin has been a flight attendant for over 30 years. Klavano owned

several businesses before and during this marriage.

       Templin petitioned for dissolution of the marriage in July 2013. This case

has been, and continues to be, highly contested. The trial court noted this with

reference to the trial court proceedings in its ruling denying attorney fees.3

       Following a nine day bench trial, the trial court prepared and entered its

findings of fact and conclusions of law. Thereafter, the court entered the

dissolution decree. "Exhibit 1" to the decree is a chart that shows, among other

things, the court's distribution of property. The trial court also denied Templin's

request for an award of reasonable attorney fees.

       Templin moved for reconsideration of the denial of an award of attorney

fees to her. The trial court denied this motion.4

       Templin appeals. Klavano cross appeals.


       1 RAP 18.1 (i) and the other Rules of Appellate Procedure.

         2 A motion to strike "is typically not necessary to point out evidence and issues a
litigant believes this court should not consider." Engstrom v. Goodman, 166 Wash. App.
905, 909 n.2, 271 P.3d 959 (2012). A party's brief is the appropriate vehicle for pointing
out allegedly extraneous materials. Id. In this case, we considered all that is properly
before us and disregarded all that is not.

       3 Clerk's Papers at 2340-41.

       4 Id. at 2478-79.
No. 73415-6-1/3


                              STANDARD OF REVIEW

       In dissolution proceedings, the trial court "has broad discretion to make a

just and equitable distribution of property based on the factors enumerated in

RCW 26.09.080."5 Appellate courts generally defer to trial courts on this

question because they are "'in the best position'" to assess the parties' assets

and liabilities "in order to determine what constitutes an equitable outcome."6

       We review for abuse of discretion the trial court's decisions on property

disposition, maintenance, and awardability of reasonable attorney fees.7

       A trial court abuses its discretion if its "decision is 'manifestly

unreasonable, or exercised on untenable grounds, or for untenable reasons.'"8 A

decision is manifestly unreasonable "if it is outside the range of acceptable

choices, given the facts and the applicable legal standard."9 A decision is based

on untenable grounds "if the factual findings are unsupported by the record."10 A

decision is based on untenable reasons "if it is based on an incorrect standard or

the facts do not meet the requirements of the correct standard."11


       5 In re Marriage of Wright. 179 Wash. App. 257, 261, 319 P.3d 45 (2013).

       6 In re Marriage of Neumiller. 183 Wash. App. 914, 920, 335 P.3d 1019 (2014)
(quoting In re Marriage of Brewer. 137 Wash. 2d 756, 769, 976 P.2d 102 (1999)).

       7 In re Marriage of Wright, 179 Wash. App. at 261; In re Marriage of Kile, 186 Wn.
App. 864, 886, 888, 347 P.3d 894 (2015).

       8 State v. Gentry, 183 Wash. 2d 749, 761, 356 P.3d 714 (2015) (internal quotation
marks omitted) (quoting Wilson v. Horslev. 137 Wash. 2d 500, 505, 974 P.2d 316 (1999)).

       9 In re Marriage of Littlefield. 133 Wash. 2d 39, 47, 940 P.2d 1362 (1997).

       10 Id

       11 Id.
No. 73415-6-1/4


       We review the trial court's findings of fact for substantial evidence.12

"Substantial evidence exists so long as a rational trier of fact could find the

necessary facts were shown by a preponderance of the evidence."13

       We do "not decide the credibility of witnesses or [re]weigh the evidence"

on appeal.14

       The trial court's findings of fact and conclusions of law must be "sufficient

to suggest the factual basis for the ultimate conclusions."15 Conclusions of law

are reviewed de novo.16

                                 BASIS OF DECISIONS

       Templin first argues that the trial court based its decisions on property

division, maintenance, and attorney fees on Templin's alleged marital

misconduct, not on RCW 26.09.080's controlling factors. Specifically, she argues

that the court abused its discretion "in admitting [Trial] Exhibit 301, and then in

relying on it [for] its property distribution and in denying the wife maintenance and

fees."17 The record does not support this argument.

       RCW 26.09.080 governs the trial court's disposition of marital property

and liabilities. When distributing property, courts may not consider "misconduct,"



       12 In re Marriage of Chandola. 180 Wash. 2d 632, 642, 327 P.3d 644 (2014).

       13 In re Welfare of A.W.. 182 Wash. 2d 689, 711, 344 P.3d 1186 (2015).

       14 id

       15 In re Marriage of Lawrence. 105 Wash. App. 683, 686, 20 P.3d 972 (2001).

       16 Lang Pham v. Corbett, 187 Wash. App. 816, 825, 351 P.3d 214 (2015).

       17 Brief of Appellant at 31.
No. 73415-6-1/5



which "'refers to immoral or physically abusive conduct within the marital

relationship . . . .'"18

        Here, the trial court admitted Trial Exhibit 301—a copy of Templin's March

2008 journal entry—to assess Templin's credibility. The court expressly ruled

that the exhibit would not be admitted to show fault.19 This was not an abuse of

discretion.

        This exhibit is a copy of musings by Templin that she recorded in her

journal during a March 2008 trip to Washington D.C. with Klavano. The

document speaks for itself. We need not decide whether it is evidence of

"misconduct" under the statutes and case law.

        What is absolutely clear from this record is that the trial court admitted this

exhibit for a proper purpose, not for the purpose of fault. For example, at the end

of trial, the court reaffirmed that Washington is a "no fault state" and that the

court did not see "any fault." Nothing in this record shows the trial court believed

otherwise.

        Templin fails to make any argument, supported by case or other authority,

to challenge this ruling based on admissibility. We assume she has found no

such support.

        Templin primarily argues that the trial court improperly used this exhibit.

She relies on a "finding" within the trial court's order denying her motion for


       18 In re Marriage of Urbana, 147 Wash. App. 1, 14, 195 P.3d 959 (2008) (quoting Jn
re Marriage of Steadman, 63 Wash. App. 523, 528, 821 P.2d 59 (1991)).

        19 Report of Proceedings Vol. 1 (November 17, 2014) at 63-64; Clerk's Papers at
1546.
No. 73415-6-1/6



reconsideration to support her argument. But it is wholly unpersuasive. For

reasons that are unclear to this court, the trial court stated in this order that this

marriage was a "short-term marriage of four years. See Trial Exhibit 301."20

       This is patently incorrect. The court's previously entered findings,

conclusions, and decree make clear that the court determined this was a 10 year

marriage, not one of only four years.

       We also note that, in any event, the length of a marriage is not a proper

criterion in determining whether fees should be awarded in a dissolution

proceeding. Rather, need and ability to pay are controlling, as the legislature

directs in RCW 26.09.140. In sum, this "finding" in the order on reconsideration

is without force or effect.

       There is absolutely no evidence to support the argument that the trial court

used this properly admitted evidence for an improper purpose. Thus, we deny

Templin's request to remand this case with directions that it be reassigned to a

different judge.21

       We now turn to consideration of the trial court's application of the statutes

and case law to the duties before it. Those duties include making a just and

equitable division of property and deciding whether maintenance should be

awarded.




       20 Clerk's Papers at 2384.

       21 Brief of Appellant at 50.
No. 73415-6-1/7



                             PROPERTY DISPOSITION


       Templin argues that the trial court abused its discretion in its property

disposition in several ways. None is persuasive.

       Templin broadly asserts that the award to her of less than 10 percent of

the marital estate, given her resources, is an abuse of discretion.22 No property

distribution requires mathematical precision.23 And there is no "10%" rule in the

distribution of property.

       To determine whether this award was within the broad scope of the trial

court's discretion, we look to Ovens v. Ovens.24 That is a supreme court case

that neither party discusses. But it is instructive.

       There, both parties had been previously married and divorced.25 Marjorie

Ovens was a clerical worker at the time of the marriage, but was not employed

thereafter.26 She owned separate property at the time of the marriage.27

       Wallace Ovens was an appliance salesman.28 He, too, had separate

property at the time of the marriage.29 During the marriage, however, he


       22 ]d at 32.

       23 In re Marriage of Larson, 178 Wash. App. 133, 138, 313 P.3d 1228 (2013).

      24 61 Wash. 2d 6, 8-9, 376 P.2d 839 (1962): see also In re Marriage of Soriano, 31
Wash. App. 432, 436, 643 P.2d 450 (1982).

       25 Ovens. 61 Wash. 2d at 7.

       26 id

       27 Id

       28 id

       29 Id.


                                               7
No. 73415-6-1/8



received from his mother's estate cash distributions, securities, and household

effects of substantial value.30 From this separate property, he purchased a lot on

which the parties later constructed a home.31

       During the divorce proceedings that followed, the trial court divided the

marital estate. Marjorie Ovens appealed, arguing that the division of property

was not equal.32

       The supreme court affirmed the award.33 The court stated that an

"equitable division of the total property involved does not entail a right to an equal

division" of the parties' separate property.34 The court held that the trial court had

"properly awarded to each of the parties, respectively, their traceable separate

property, and divided the community property equally."35 The division awarded a

greater portion of the total property to the husband because of his inheritance.

But the "fact that the award to each spouse of his or her separate property

resulted in unequal portions was not error."36 "The division was equitable in view

of [the husband's] inheritance."37




       30
            Id,
       31
            id

       32
            id at 8.

       33
            id    at 11.

       34
            id. at 8.
       35
            14
       36
            id. at 8-9.
       37
            Id. at 9.

                                              8
No. 73415-6-1/9



       This case mirrors that one in large measure. Here, both parties had been

previously married. Each came to the marriage with separate property. Klavano

came with substantial separate property. Templin came with substantially less

separate property than Klavano.

       This trial court decided what constituted community property and what

constituted traceable separate property. Exhibit 1 to the decree shows this. The

court had to apply the statutory factors to divide a marital estate valued at over

$8.4 million. Of this total, over $1.45 million was community property.

       The court awarded 50 percent of the total community property to each

party. It then made certain adjustments to Templin's share of her award. We

discuss these in more detail later in this opinion.

       The court further awarded Templin her traceable separate property

totaling $215,933. And the court awarded Klavano his traceable separate

property of over $6.8 million.

       As in Ovens, the trial court in this case awarded 50 percent of the

community property to each of the parties. While the court also awarded to

Klavano his traceable separate property, which was substantial, that alone does

not make the disposition of property inequitable. Ovens so holds. The trial

court's property distribution in this case was not manifestly unreasonable.

       We turn now to the question whether the court's division of property,

applying the statutory factors, constituted an abuse of discretion.




                                              9
No. 73415-6-1/10


                                     Statutory Factors

       Under RCW 26.09.080, courts must equitably distribute the parties'

property and liabilities after considering:

              (1) The nature and extent of the community property;
              (2) The nature and extent of the separate property;
              (3) The duration of the marriage or domestic partnership;
       and
               (4) The economic circumstances of each spouse or domestic
       partner at the time the division of property is to become effective,
       including the desirability of awarding the family home or the right to
       live therein for reasonable periods to a spouse or domestic partner
       with whom the children reside the majority of the time.

        The factors listed in the statute "are not exclusive," and "the economic

circumstances of each spouse upon dissolution is of paramount concern."38

       The court "is not required to place the parties in precisely equal financial

positions . . . ."39 "A just and equitable division 'does not require mathematical

precision, but rather fairness, based upon a consideration of all the

circumstances of the marriage, both past and present, and an evaluation of the

future needs of [the] parties.'"40

       A trial court abuses its discretion "ifthe property division creates a patent

disparity in the parties' economic circumstances."41




      38 In re Marriage of Larson, 178 Wash. App. at 138; In re Marriage of Harrington, 85
Wash. App. 613, 633, 935 P.2d 1357 (1997).

       39 In re Marriage of Wright, 179 Wash. App. at 262.

       40 In re Marriage of Larson, 178 Wash. App. at 138 (quoting In re Marriage of
Crosetto, 82 Wash. App. 545, 556, 918 P.2d 954 (1996)).

       41 In re Marriage of Bverley, 183 Wash. App. 677, 685, 334 P.3d 108 (2014).


                                                10
No. 73415-6-1/11


       Here, the trial judge considered and applied the statutory factors in its

findings of fact. We consider the challenges to these findings and the

conclusions that follow.

               Nature and Extent of the Parties' Community Property

       Templin assigns error to portions of the trial court's Finding of Fact 2.8,

dealing with community property. Among other things, she claims that Klavano

undercompensated the marital community. Substantial evidence supports the

court's finding to the contrary.

       "If the management of separate assets consumes a more than

insignificant amount of labor or time, then the community estate is entitled to fair

compensation for the labor and effort."42 If a spouse owning and working in a

separate business failed to adequately compensate the community for his or her

work in the business, courts "must determine what portion of the value of [the

separate business] inures to the benefit of the community."43
       Here, the trial court made no finding whether the marital community was

unfairly undercompensated by Klavano's low W-2 wages. It found that even if it

"were to find that the marital community was unfairly undercompensated .. ., the

court finds that any such undercompensation was more than made up by

[Klavano's] substantial separate property contributions to the marital




     4219 Scott J. Horenstein, Washington Practice: Family and Community
Property Law with Forms § 5:2, at 121 (2d ed. 2015).

       43 id

                                              11
No. 73415-6-1/12



community."44 The court also found that Templin did not provide evidence

refuting this.

       Substantial evidence supports these findings. First, the trial court

considered expert opinion testimony regarding Klavano's alleged

undercompensation of the marital community. Klavano's expert compared

Klavano's situation with that of a Chief Financial Officer working full time for a

corporation generating substantial sales. But Klavano works less than full time

and his company's sales were far less than the comparator corporation. The

expert further opined that even if this comparison showed undercompensation, it

was outweighed by Klavano's substantial contributions of separate property to

the community.

        Second, although Templin's expert testified about Klavano's

compensation, Templin's expert did not give an opinion whether Klavano's salary

was fair or reasonable. Moreover, the expert did not opine to what Klavano

"should have or could have paid himself within the marital community."

        The trial court was entitled to judge the credibility of these witnesses and

decide on which evidence to rely. We conclude that its findings are supported by

substantial evidence provided by the expert it chose to believe. We reject the

argument to the contrary.

        Templin also argues that the trial court did not include as community

property patents that Klavano developed during the marriage. She specifically




        44 Clerk's Papers at 2456.


                                              12
No. 73415-6-1/13



argues that the trial court "should have acknowledged the community interest in

the patents as part of its property division."

       Assuming without deciding that the patents are community property,

Klavano testified that they had no value. And Templin produced no evidence

showing any specific value of any patent.

       We note that Exhibit 1 to the decree shows that one of Klavano's

businesses, for which the patent was developed, had no value. This suggests

that the trial court determined that the patents had no value for purposes of

distribution. There was no error.

       Templin argues that her entitlement to a share in the community property

does not depend on her income contributions to the community. She takes issue

with the trial court's finding stating "[t]here is little evidence that [Templin]

contributed any significant income" to meet the marital community expenses.

       But this was not the primary basis of the trial court's decision on the nature

and extent of community property. When we consider the court's decision, as a

whole, we conclude that it explicitly considered the statutory factors. Substantial

evidence supports its findings of fact.

                Nature and Extent of the Parties' Separate Property

       Templin argues that due to Klavano's "substantial separate property, the

trial court should have at least awarded [Templin] a disproportionate share of the

community property, a portion of [Klavano's] separate property, or both." The

extent of his separate property alone does not support the result Templin seeks.

Moreover, the cases she relies on do not support her argument.



                                                 13
No. 73415-6-1/14


       For example, in In re Marriage of Pea, the parties were married longer

than Templin and Klavano.45 The wife also had minimal income, education, and

earning ability and had difficulty reading and speaking English.46 That is not the

case for Templin.

       In Lynn v. Lynn, the parties were also married longer than Templin and

Klavano and had two young children.47 The wife had an eighth grade education

and custody of the children.48 Again, that is not the case here.

       In In re Marriage of Donovan, the parties were married longer than

Templin and Klavano, and the wife spent most of her efforts caring for the

parties' three children.49 Templin is not in the same position.

                         Parties' Economic Circumstances

       Templin argues that the trial court failed to consider her and Klavano's

economic circumstances in its distribution decision. The record shows otherwise.

       The court found that Klavano "had substantial separate property" when the

parties married and that Templin "had some separate property." It also found

that both parties were "in relatively good health" and that Klavano is "semi-retired

and no longer receives W-2 wages." Klavano also "liv[es] off the income from his

separate investments, and must use his separate capital to meet his living



       45 17 Wash. App. 728, 729, 566 P.2d 212 (1977).

       46 id

       47 4 Wash. App. 171, 176, 480 P.2d 789 (1971).

       48]dat176, 178.

       49 25 Wash. App. 691, 692-93, 612 P.2d 387 (1980).
                                             14
No. 73415-6-1/15


expenses .. . and separate financial obligations." Templin does not challenge

these findings of fact. Thus, they are verities on appeal.50

       The trial court also found that Templin can continue to work as a flight

attendant and that her alleged back injuries "do not affect her present

employability and prospective earning capacity." More importantly, the trial court

found that Templin "is fully capable of being self-supporting" as a flight attendant

and "has no financial obligations beyond her monthly living expenses and

whatever debts she may have incurred since separation."

       Although Templin assigns error to these findings of fact, they demonstrate

that the trial court considered the parties' economic circumstances. Templin also

fails to argue what the court failed to consider and fails to cite authority stating

what else the court should have considered.

                              Pre-Decree Distributions

       Templin argues that a total of $132,959 in pre-decree distributions were

improperly credited to her share of the property division. She claims this is so

because she received and spent these funds prior to entry of the dissolution

decree. We hold that this crediting was not an abuse of discretion.

       Templin relies on In re Marriage of White, in which Division Two of this

court stated that trial courts focus on the parties' assets at trial and may not

distribute assets disposed of before trial.51



       50 Mueller v. Wells, 185 Wash. 2d 1, 9, 367 P.3d 580 (2016).

      51 105 Wash. App. 545, 549, 20 P.3d 481 (2001); see also In re Marriage of
Kaseburg, 126 Wash. App. 546, 556, 108 P.3d 1278 (2005).


                                                15
No. 73415-6-1/16


       Here, the judge characterized, in Exhibit 1 to the decree, money that

Templin received during the parties' separation as "pre-decree distributions."

This sum included temporary maintenance and was used to offset the

equalization payment Templin would receive.

       Templin's reliance on In re Marriage of White to argue that the trial court

improperly credited these pre-decree distributions to her is misplaced. We say

this in light of In re Marriage of Glorfield.52

       There, Gloria Glorfield made a similar argument after the trial court

deducted money she received during the parties' separation from her property

award.53 Her husband, Ben, had paid her maintenance and a sum of money to

purchase a vehicle until the final decree was entered.54 Division Three of this

court affirmed the trial court's distribution, stating "it was [not] manifestly

unreasonable for the [trial] court to deem these sums an advance by [Ben] and

deduct them from the property distributed to [Gloria]."55

       Similarly, here the sum the trial court credited to Templin's award was also

an advance prior to the entry of the decree. As the court stated, this was money

Templin received shortly before and after the parties separated as "pre-decree

distributions" to be "used to offset the equalization payment" to her. This sum




       52 27 Wash. App. 358, 617 P.2d 1051 (1980).

       53 id at 362.

       54 id

        65 id


                                                  16
No. 73415-6-1/17


included temporary maintenance and Klavano's separate property money

towards automobiles that Templin kept for herself.

       Under Glorfield's reasoning, the trial court's distribution was not manifestly

unreasonable. White, which neither cites nor discusses Glorfield, does not

require a different result.

       Templin assigns error to various portions of the findings relating to the

court's application of the RCW 26.09.080 factors regarding the property

disposition. But she fails to argue all of them. We deem those not argued to

have been abandoned.56

       In sum, Templin fails in her burden to show that the trial court abused its

decision in its property distribution.

                                   MAINTENANCE


       Templin next argues that the trial court abused its discretion in failing to

award her maintenance. Specifically, Templin claims that back injuries limited

her ability to work as a full time flight attendant. We hold that there was no abuse

of discretion in denying her maintenance.

       RCW 26.09.090 governs spousal maintenance. The statute provides that

courts may grant maintenance after considering all relevant factors including, but

not limited to:

             (a) The financial resources of the party seeking
       maintenance, including separate or community property
       apportioned to him or her, and his or her ability to meet his or her
       needs independently, including the extent to which a provision for
       support of a child living with the party includes a sum for that party;

      56 Kinderace LLC v. City of Sammamish, No. 73409-1-1, 2016 WL 3660798, at *1
n.1 (Wash. Ct. App. July 5, 2016).


                                             17
No. 73415-6-1/18




               (b) The time necessary to acquire sufficient education or
       training to enable the party seeking maintenance to find
       employment appropriate to his or her skill, interests, style of life,
       and other attendant circumstances;

             (c) The standard of living established during the marriage or
       domestic partnership;

              (d) The duration of the marriage or domestic partnership;

              (e) The age, physical and emotional condition, and financial
       obligations of the spouse or domestic partner seeking maintenance;
       and


              (f) The ability of the spouse or domestic partner from whom
       maintenance is sought to meet his or her needs and financial
       obligations while meeting those of the spouse or domestic partner
       seeking maintenance.

       When deciding whether to award maintenance, trial courts must also

consider the property distribution.57 Additionally, the parties' standard of living

during marriage and the parties' post-dissolution economic circumstances are

paramount concerns when considering maintenance and property awards.58

       Financial need is not a prerequisite to a maintenance award.59 This

means "[a] spouse's 'demonstrated capacity of self-support does not

automatically preclude an award of maintenance.'"60 But "[t]he purpose of




       57 In re Marriage of Kile, 186 Wash. App. at 887.

       58 In re Marriage of Estes, 84 Wash. App. 586, 593, 929 P.2d 500 (1997).

       59 In re Marriage of Wright. 179 Wash. App. at 269.

       60 In re Marriage of Morrow. 53 Wash. App. 579, 585, 770 P.2d 197 (1989) (quoting
In re Marriage of Washburn, 101 Wash. 2d 168, 178, 677 P.2d 152 (1984)).


                                               18
No. 73415-6-1/19



spousal maintenance is to support a spouse . . . until [he or] she is able to earn

[his or] her own living or otherwise becomes self-supporting."61

         "The only limitation on the amount and duration of maintenance under

RCW 26.09.090 is that the award must be 'just.' Maintenance is 'a flexible tool'

for equalizing the parties' standards of living for an 'appropriate period of time.'"62

         Where "'disparity in earning power and potential is great, [courts] must

closely examine the maintenance award to see whether it is equitable'" in light of

the parties' post-dissolution economic situations.63

         As the statute and case law make clear, whether an award of

maintenance is required is a discretionary determination to be made by the trial

court.


         Here, the trial court considered the statutory factors and acted within its

discretion in declining to award Templin maintenance.

                  Financial Resources of the Party Seeking Maintenance

         Templin argues that the trial court failed to consider her financial

resources and inability to meet her needs independently. The record shows

otherwise.




         61
              In re Marriage of Luckev, 73 Wash. App. 201, 209, 868 P.2d 189 (1994).

       62 In re Marriage of Wright, 179 Wash. App. at 269 (first quoting In re Marriage of
Bulicek, 59 Wash. App. 630, 633, 800 P.2d 394 (1990); then quoting In re Marriage of
Washburn, 101 Wash. 2d at 179).

       63 In re Marriage of Mansour, 126 Wash. App. 1, 16, 106 P.3d 768 (2004) (quoting
In re Marriage of Sheffer, 60 Wash. App. 51, 56, 802 P.2d 817(1990)).


                                                  19
No. 73415-6-1/20


       The trial court found that Templin received both separate and community

property. This is an unchallenged verity on appeal.64 The court further found

that Templin "has the ability to meet her needs independently to a certain extent

but not [to] the level she previously enjoyed during the course of this 10-year

marriage."

       Significantly, the court found that Templin continues to work as a flight

attendant and is "fully capable of being self-supporting as she grows closer to

retirement age with a higher hourly wage at [her current employer] and returning

to full-time employment." These findings are amply supported by the evidence in

the record. We reject the contention that the court ignored Templin's financial

resources.



                       Time Necessary to Enable the Party
                    Seeking Maintenance to Find Employment

       Templin argues that the trial court "ignored the practical realities of

continued work as a flight attendant." She also argues that her "proposed

vocational plan would have allowed her to continue [working as a flight attendant]

while also working towards a career change." These arguments are

unpersuasive.

       The trial court found that Templin "needs no additional time to acquire

sufficient education or training" and that "[t]he evidence d[id] not support a late in

life career change."65 Although Templin intends to further her education and start



       64 Mueller. 185Wn.2dat9.

       65 Clerk's Papers at 2465-66.


                                             20
No. 73415-6-1/21


her own business, the record shows that such a career transition is not required

by Templin's alleged physical limitations as she claims.

                    Age, Physical and Emotional Condition,
           and Financial Obligations of the Party Seeking Maintenance

       Templin argues that her age limits her ability to work as a flight attendant

full time. The record shows otherwise.

       The trial court found that Templin is 55 years old, is "in good physical and

emotional condition," and had "no financial obligations beyond her monthly living

expenses and whatever debts she may have incurred since separation."66

Templin assigns error to the first part of this finding of fact but does not offer

argument as to her emotional and physical condition, other than her back injury

allegations. We need not further consider this latter point.67

       The trial court found that Templin "sought no treatment for any alleged

back injuries after 1993" and that "[h]er earnings after 1993 were not negatively

affected by any alleged back injuries." Although Templin produced a letter from a

doctor she visited in September 2014 due to back pain, this visit occurred over a

year after the parties' separation and two months before trial began.

       The trial court also found that "[n]o medical testimony was presented at

trial to support [Templin's] claims of ongoing back issues and that those claims

negatively affected her ability to continue working." The court further found that

although Templin's "income productivity" decreased after the marriage,


       66 id at 2466.

       67 See Darkenwald v. Emp't Sec. Dep't. 183 Wash. 2d 237, 248, 350 P.3d 647
(2015); RAP 10.3(a)(6).


                                              21
No. 73415-6-1/22


"[wjhether [Klavano] asked [Templin] to decrease her hours or [Templin] chose to

decrease her hours . . . does not lend credibility to an unsupported claim of

physical infirmity that prevents her from working full-time."

       Templin does not challenge the trial court's finding that she "sought no

treatment for any alleged back injuries after 1993" and that "[h]er earnings after

1993 were not negatively affected by any alleged back injuries." Thus, these

findings are verities on appeal.68 Further, any testimony presented as to

Templin's back injuries was not based on her medical records. Rather, the

testimony was based on what Templin told the witness and the above-mentioned

letter from a doctor.

       We also note that the trial court determined that Templin's claimed

expenses were "inflated" and that "[l]ittle to no evidence was provided to support

the inflated monthly expenses." Templin testified that she used cash to pay for

some of her expenses and did not know if she kept receipts. She also testified

that she did not keep some bills.

       The court was entitled to decide that it did not believe Templin based on

her testimony and other evidence in the record. Because this court does "not

decide the credibility of witnesses or [re]weigh the evidence" on appeal, the trial

court's assessment that Templin's expenses were inflated must stand.69

        We conclude that substantial evidence supports the court's findings on

this factor.



        68 Mueller, 185Wn.2dat9.

        69 AW, 182Wn.2dat711.


                                             22
No. 73415-6-1/23



                Standard of Living Established During the Marriage

       Templin assigns error to the trial court's finding of fact as to the parties'

standard of living. There is no error.

       The trial court found that the parties "enjoyed an upper middle class

standard of living during [their] marriage." The trial court also found that the

parties' standard of living "d[id] not support [Templin's] excessive claims for an

award of maintenance."

       Templin assigns error to this finding of fact, claiming that Klavano's

business assets will provide him with an income that will allow him to enjoy the

same standard of living that the parties enjoyed during their marriage. On the

other hand, Templin claims that her lower income "will provide her nowhere near

the parties' standard of living during the marriage." She also claims that the trial

court's failure to award maintenance leaves Templin "a relative pauper."

       Hyperbole aside, we are not persuaded that Templin is assured of the

same standard of living after marriage that she enjoyed during marriage under

the circumstances of this case.

                                  Marriage Duration

       As previously stated, the trial court found that the duration of the parties'

marriage was 10 years. Given this, we reject Templin's attempt to use a later

court order to undermine this finding.

       The court entered that order almost two months after its findings of fact.

We previously discussed this order in this opinion and why it has no effect on our

analysis.



                                              23
No. 73415-6-1/24


              Ability of Spouse from Whom Maintenance Is Sought
                  To Meet His Needs and Financial Obligations
            While Meeting Those of the Spouse Seeking Maintenance

      Templin argues that Klavano could pay her maintenance and that the

court "ignored [his] robust financial circumstances." Not so.

      The trial court found that Klavano is "semi-retired and no longer receives

W-2 wages." The trial court also found that Klavano "liv[es] off the income from

his separate investments, and must use his separate capital to meet his living

expenses . . . and separate financial obligations." Templin does not challenge

these findings of fact. Thus, they are verities on appeal.70

       Ultimately, the trial court found that Templin's reasonable monthly

expenses required that Klavano provide Templin with half of "his retirement

accounts prorated" during the 10 year marriage. This finding of fact shows that

the trial court considered Klavano's ability to meet his financial obligations while

meeting some of Templin's needs.

       Templin also assigns error to portions of the findings relating to the court's

application of the RCW 26.09.090 maintenance factors. But she fails to argue all

of them. To the extent not argued, we deem these assignments abandoned.71

       In sum, the trial court explicitly considered and properly applied the

statutory maintenance factors. Although the record indicated a disparity in the

parties' earnings, substantial evidence supported the trial court's findings. These

findings, in turn, support the conclusion that no maintenance should be awarded.


       70 Mueller, 185Wn.2dat9.

       71 Kinderace LLC, 2016 WL 3660798, at *1 n.1.


                                             24
No. 73415-6-1/25


      The trial court's decision is not manifestly unreasonable.

                                 CROSS APPEAL


                               Postnuptial Agreement

       In his cross appeal, Klavano argues that the trial court erred in concluding

that the parties' postnuptial agreement was unfair and unenforceable. This

argument is without merit.

       Postnuptial agreements are agreements spouses enter into during

marriage "to define each spouse's property rights in the event of death or

divorce."72 These agreements are valid ifthe spouse seeking enforcement fully

discloses the amount, character, and value of the property involved.73 The other

spouse must also enter into the agreement fully and voluntarily, on independent

advice, and with full knowledge of his or her rights.74

       Here, the parties executed a postnuptial agreement on October 3, 2003,

which focused on the home they were soon to purchase. The face of the

document reflects that it was faxed on October 3, 2003, the date the parties

signed it. It bears at the top ofthe first page the notation "Law Offices."75
       Templin testified at trial that she was scared and felt forced to sign the

agreement the same day Klavano presented it to her. She also testified that




       72 Black's Law Dictionary 1356 (10th ed. 2014).

       73 In re Marriage of Hadlev. 88 Wash. 2d 649, 654, 565 P.2d 790 (1977).

       74 id

       75 Trial Exhibit 213.


                                             25
No. 73415-6-1/26



Klavano did not give her time to have an attorney look at the agreement on her

behalf and that she did not understand the ramifications of the agreement.

       In contrast, Klavano testified that Templin "was fine" with the agreement,

"was happy," and could have gone to an attorney of her choice. The trial court

was not required to accept this testimony as credible. It clearly rejected this

evidence, as it was entitled to do.

       Because this court does "not decide the credibility of witnesses or

[re]weigh the evidence" on appeal, the evidence we just discussed constitutes

substantial evidence supporting the trial court's finding.76 And that finding

supports the trial court's conclusion that the post-nuptial agreement was invalid.

       We note that the agreement states that each party had the opportunity to

consult with counsel. Presumably, this was language inserted into the document

by a lawyer at the "Law Offices" which faxed the document. We doubt this law

office was one representing Templin's interests, given her testimony that she did

not understand the ramifications of the agreement. In our view, this further

supports the trial court's determination that the agreement was unenforceable

under the circumstances of this case.

       Klavano claims that the trial court erred because the agreement makes a

fair and reasonable provision for Templin. This argument ignores the basic rule

that an agreement executed under the circumstances of this case is not

enforceable. It simply does not matter whether its provisions are reasonable, an

issue we need not decide.



       76 In re Marriage of A.W., 182 Wash. 2d at 711.


                                              26
No. 73415-6-1/27


                                 Community Property

       Klavano also argues that the trial court improperly characterized certain

property as community property. He focuses on the court's characterization of

the family home as community property. He makes a similar argument about the

$142,173 down payment made to refinance the loan to acquire the family home.

We reject both claims.

       "'[A]ll property acquired during marriage is presumptively community

property, regardless of how title is held.'"77 The party challenging an asset's

community property status bears the burden of rebutting this presumption, which

"'can be overcome only by clear and convincing proof" that the property is

separate property.78 This standard requires "positive evidence, direct or

circumstantial, that makes a proposition highly probable."79

       For example, the challenging party may satisfy its burden by

demonstrating that separate funds were used to purchase the property and by

tracing these funds "'with some degree of particularity.'"80 Thus, the property

owner's self-serving testimony regarding the allegedly separate property is not

enough.81




      77 In re Marriage of Kile, 186 Wash. App. at 876 (quoting Dean v. Lehman, 143
Wash. 2d 12, 19, 18 P.3d 523 (2001)).

       78 ]d (quoting Dean, 143 Wash. 2d at 19-20).

       79 In re Marriage of Schwarz. 192 Wash. App. 180, 218, 368 P.3d 173 (2016).

       80 id at 189 (quoting Berol v. Berol, 37 Wash. 2d 380, 382, 223 P.2d 1055 (1950)).

       81 id at 218; Berol, 37 Wash. 2d at 382.


                                               27
No. 73415-6-1/28


       Here, Klavano made the down payment for the parties' residence from

separate funds a few months after the parties' marriage. The trial court

characterized the family home as community property, less Klavano's down

payment from separate funds. Thereafter, the trial court awarded Templin 50

percent of the equity remaining after subtracting the debt against the home.

       In 2013, the parties refinanced the home, and Klavano paid a $142,173

down payment to refinance the loan against the home.

       Klavano assigns error to the trial court's characterization of the residence

as community property, claiming it is his separate property. This claim has no

merit. The home was acquired during the parties' marriage and thus is

presumptively community property. Moreover, the trial court gave Klavano credit

for traceable separate funds used in the down payment of this presumptively

community asset.

       As for Klavano's assertion concerning the characterization of his payment

for refinancing the property in 2013, he also fails to show that the property was

separate. The court made the unchallenged factual finding that Klavano made

gifts to the community from this separate property. The trial court was entitled to

decide that these funds fell within the scope of a gift to the community. The

court's characterization is correct.

       Klavano cites In re Marriage of Zahm82 to support his argument, where the

supreme court discusses the "mortgage rule." The supreme court stated that the




       82138 Wash. 2d 213, 224, 978 P.2d 498 (1999).


                                            28
No. 73415-6-1/29


mortgage rule "is a legal tool used to characterize property acquired, using both

community and separate funds, over a period of time."83

      That case does not alter the proper analysis. Specifically, it does not

overcome the trial court's unchallenged finding that Klavano generally gifted

separate property to the community.

                                      Intransigence

       Klavano argues that the trial court abused its discretion in failing to award

him attorney fees he incurred due to alleged intransigence. We hold that he has

failed in his burden to show the court abused its discretion in any respect.

       A party's intransigence is an equitable basis for awarding attorney fees.84

Courts grant attorney fee awards for intransigence when a party engages in

"'foot-dragging' and 'obstruction' ... or simply when one party made the trial

unduly difficult and increased legal costs by his or her actions.'"85 Intransigence

may also be shown by "'litigious behavior, bringing excessive motions, or

discovery abuses.'"86

       Additionally, courts consider "'the extent to which one spouse's

intransigence caused the [other] spouse ... to require additional legal




       83 id

       84 In re Marriage of Chandola, 180 Wash. 2d at 656.

       85 ]d at 657 (alteration in original) (internal quotation marks omitted) (quoting In
re Marriage of Katare. 175 Wash. 2d 23, 42, 283 P.3d 546 (2012)).

       86 In re Matter of Kelly. 170 Wash. App. 722, 740, 287 P.3d 12 (2012) (quoting In re
Marriage of Wallace. 111 Wash. App. 697, 710, 45 P.3d 1131 (2002)).


                                                29
No. 73415-6-1/30


services.'"87 The court can also determine whether one party's conduct

"appealed] to handicap [the other party] in any significant way."88 "'If

intransigence is established, [the court] need not consider the parties'

resources.'"89

       But a highly contested dissolution action, without evidence of difficult

conduct, does not justify an award of fees for intransigence.90

       Here, Klavano fails to show that the court's decision not to award fees

based on intransigence was an abuse of discretion. His arguments all relate to

discovery disputes. And such disputes are best handled by the trial court. We

will not second guess a trial court in such matters.

       We have carefully examined the record and the arguments. We conclude

there was no abuse of discretion in declining to award fees to Klavano based on

intransigence.

                                 ATTORNEY FEES

                                         Trial


       Templin argues that the trial court abused its discretion in declining to

award her attorney fees at trial. We agree.




        87 In re Marriage of Williams. 84 Wash. App. 263, 272, 927 P.2d 679 (1996)
(quoting In re Marriage of Crosetto, 82 Wash. App. at 563).

       88 id at 273.

       89 In re Marriage of Larson, 178 Wash. App. at 146 (quoting In re Marriage of
Wallace. 111 Wash. App. at 710).

       90 See In re Marriage of Wright, 78 Wash. App. 230, 239, 896 P.2d 735 (1995).


                                                 30
No. 73415-6-1/31


       "The general rule in Washington is that attorney fees will not be awarded

for costs of litigation unless authorized by contract, statute, or recognized ground

of equity."91 RCW 26.09.140 provides for attorney fees in dissolution

proceedings.

       The legislature has made clear that a court may order a party to pay for

other party's reasonable attorney fees for "maintaining or defending any

proceeding under this chapter" after considering the parties' financial

resources.92 And case law makes clear that an award of attorney fees under this

statute "must be based upon a consideration that balances the needs of the

spouse seeking fees against the'" other spouse's ability to pay.93 "A lack of

findings as to either need or ability to pay requires reversal."94
       Here, the findings, conclusions, and decree show that the trial court

denied an award of attorney fees to Templin without considering either her need

or Klavano's ability to pay. Moreover, its order denying Templin's motion for

reconsideration regarding attorney fees also lacks such consideration. These

are errors. We must reverse and remand for reconsideration of the fee issue in

accordance with the controlling criteria of RCW 26.09.140.




       91 Durland v. San Juan County, 182 Wash. 2d 55, 76, 340 P.3d 191 (2014).

       92 RCW 26.09.140.

       93 In re Marriage of Urbana, 147 Wash. App. at 16 (emphasis added) (quoting In re
Marriage of Moody, 137 Wash. 2d 979, 994, 976 P.2d 1240 (1999)).

       94 In re Marriage of Scanlon, 109 Wash. App. 167, 181, 34 P.3d 877 (2001).

                                              31
No. 73415-6-1/32



                                        Appeal

       Both parties request attorney fees on appeal. Templin seeks fees under

RCW 26.09.140, claiming that she has need and that Klavano has the ability to

pay. Klavano argues that Templin's appeal is frivolous in an attempt to avoid the

award of reasonable attorney fees on appeal to her.

      Templin's most recent financial declaration demonstrates her need for an

award of reasonable attorney fees on appeal. Klavano's most recent financial

declaration demonstrates his ability to pay Templin's reasonable attorney fees.

Accordingly, we award her reasonable attorney fees on appeal. The amount of

such fees and expenses on appeal shall be determined by the trial court on

remand.95

       RAP 18.9(a) provides for attorney fees if a party "files a frivolous appeal."

"An appeal is not frivolous or brought for purposes of delay if it involves

'debatable issues upon which reasonable minds might differ.'"96 "'An appeal that

is affirmed merely because the arguments are rejected is not frivolous.'"97
       Based on the above considerations, we deny Klavano any award of

attorney fees on appeal. This appeal is not frivolous.

       We affirm the decree of dissolution in all respects, except for the denial of

Templin's request for reasonable attorney fees at trial. We remand for


       95 RAP 18.1 (i) and the other Rules of Appellate Procedure.

       96 O'Neill v. City of Shoreline, 183 Wash. App. 15, 26, 332 P.3d 1099 (2014)
(internal quotation marks omitted) (quoting Olsen Media v. Energy Sciences, Inc., 32
Wash. App. 579, 588, 648 P.2d 493 (1982)).

       97 Enslev v. Mollmann, 155 Wash. App. 744, 760, 230 P.3d 599 (2010) (quoting
Halvorsen v. Ferguson, 46 Wash. App. 708, 723, 735 P.2d 675 (1986)).
                                              32
No. 73415-6-1/33



reconsideration of that question based on the standard under RCW 26.09.140.

We award reasonable attorney fees and expenses on appeal to Templin. The

trial court shall determine the amount of such fees and expenses on remand.



                                                     d&*tl.

WE CONCUR:




   r^'^oy A^T                                       f